Exhibit 10.12(t)

 

SEVENTH AMENDMENT TO

CREDIT AGREEMENT

 

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into to
be effective as of December 1, 2013, among GREEN PLAINS ORD LLC, a Delaware
limited liability company (“GPO”), GREEN PLAINS HOLDINGS LLC, a Delaware limited
liability company (“Holdings” and together with GPO the “Borrower”), AGSTAR
FINANCIAL SERVICES, PCA (“AgStar”), and the other commercial, banking or
financial institutions whose signatures appear on the signature pages to the
Credit Agreement (collectively, the “Banks”), and AGSTAR FINANCIAL SERVICES,
PCA, and its successors and assigns, as Administrative Agent for itself and the
other Banks (“Agent”). 

 

RECITALS

 

A.Borrower, Agent, and the Banks entered into a Credit Agreement dated as of
July 2, 2009, a First Amendment to Credit Agreement dated as of June 30, 2011, a
Second Amendment to Credit Agreement dated as of June 30, 2011, a Third
Amendment to Credit Agreement dated as of June 28, 2012, a Fourth Amendment to
Credit Agreement dated as of September 28, 2012, a Fifth Amendment to Credit
Agreement dated as of June 27, 2013, and a Sixth Amendment to Credit Agreement
dated as of August 26, 2013 (together, as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) under which the Banks agreed
to extend certain financial accommodations to Borrower. 

 

B. At the request of Borrower, the Banks have agreed to make certain
modifications to the Credit Agreement in accordance with the terms and
conditions of this Amendment.

 

C.All terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

AGREEMENT

 

1.Credit Agreement Amendments.  As of the date of this Amendment:

 

a.The following defined terms are hereby added to Section 1.01 of the Credit
Agreement and to the other Loan Documents, as applicable:  

 

“ABL Documents” means the agreements identified on Schedule 1.01 hereto, and all
other documents, instruments, agreements, and certificates of the Borrower
arising therefrom or in connection therewith, as the same may be amended,
restated, supplemented or otherwise modified from time to time, together with
all exhibits and schedules attached to or made a part thereof.

 

“ABL Transaction” means each obligation, right, interest, or undertaking
created, granted, or arising under or relating to one or more of the ABL
Documents.





--------------------------------------------------------------------------------

 

 

b.Section 2.01(c) of the Credit Agreement is hereby amended and restated as
follows:

 

(c)  Reserved.  

 

c.Section 2.04 and all subsections thereunder of the Credit Agreement are hereby

amended and restated as follows:

 

2.04Reserved.

 

d.Section 2.05 and all subsections thereunder of the Credit Agreement are hereby

amended and restated as follows:

 

2.05Reserved.



e.The following subsection is hereby added to Section 5.01 of the Credit
Agreement:

 

(t)Collateral Assignments.  Promptly deliver to the Agent, Collateral
Assignments of all Material Contracts – including without limitation all ABL
Documents – duly executed by the Borrower and pursuant to which the Borrower
shall have assigned to the Agent, as collateral security for the Loans, all of
Borrower’s right, title and interest in and to each of such contracts, and which
assignment shall have been consented to and certified in writing by the other
party(ies) to each such contract;

 

f.Section 5.02(i) of the Credit Agreement is hereby amended and restated as
follows:

 

(i)Transfer of Assets.  Sell, lease, assign, transfer, or otherwise voluntarily
dispose of any of its assets, or sell, lease, assign, transfer, or otherwise
voluntarily dispose of any of its assets to a series, member, manager or limited
liability interest, or permit any of its subsidiaries to sell, lease, assign,
transfer, or otherwise voluntarily dispose of any of their assets, except:  (i)
dispositions of inventory in the ordinary course of business; and (ii)
dispositions of:  (A) obsolete or worn out equipment; (B) equipment or real
property not necessary for the operation of its business; (C) equipment or real
property which is replaced with property of equivalent or greater value as the
property which is disposed; or (D) with the prior written consent of the
Supermajority Banks; and (iii) dispositions arising out of the initiation of the
ABL Transactions;

 

g.Section 5.02(k) of the Credit Agreement is hereby amended and restated as
follows:

 

(k)Transactions with Affiliates.  Directly or indirectly enter into or permit to



2

 

 

--------------------------------------------------------------------------------

 

exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate or with any
governor, director, manager, officer, employee, consultant, agent, or member of
Borrower or any Affiliate, except (i) transactions listed on Schedule 5.02(k),
(ii) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of Borrower and upon fair and reasonable terms
which are fully disclosed to the Agent and are no less favorable to Borrower
than would be obtained in a comparable arm’s length transaction with a person or
entity that is not an Affiliate, including without limitation the transactions
contemplated in the ABL Documents, and (iii) payment of compensation to members,
governors, directors, managers, officers, employees, consultants and agents in
the ordinary course of business for services actually rendered in their
capacities as members, governors, directors, managers, officers, employees,
consultants and agents, provided such compensation is reasonable and comparable
with compensation paid by companies of like nature and similarly
situated.  Notwithstanding the foregoing, upon the election of the Agent, no
payments may be made with respect to any items set forth in clauses (i) and (ii)
of the preceding sentence upon the occurrence and during the continuation of a
Default or an Event of Default.

 

h.Section 5.02(t) of the Credit Agreement is hereby amended and restated as
follows:

 

(t)Long Term Marketing Agreement, Etc.  Change, alter or amend any of its Long
Term Marketing Agreements, ABL Documents, or other similar agreement with Green
Plains Trade Group LLC, Green Plains Commodities LLC, Green Plains Grain Company
LLC or any other Affiliate of the Borrower.  No accounts receivable under any
Long Term Marketing Agreement, ABL Document, or other similar agreement with
Green Plains Trade Group, LLC, Green Plains Commodities LLC or any other
Affiliate of the Borrower shall at any time remain unpaid (i) for more than five
(5) days after the invoice date for ethanol, (ii) more than 25 days after the
invoice date for distillers grain, and (iii) more than 25 days after the invoice
date for corn oil.

 

i.Section 6.01(m) of the Credit Agreement is hereby amended and restated as
follows:

 

(m)The termination of any Long Term Marketing Agreement or ABL Document prior to
its stated expiration date, unless such Long Term Marketing Agreement or ABL
Document is replaced by another Long Term Marketing Agreement, or ABL Document,
as applicable, acceptable to the Agent, within thirty (30) days of the
termination of such agreement; or

 

j.The following subsection is hereby added to Section 6.01 of the Credit
Agreement:

 

(s)The Borrower or any other party should breach or be in default under a



3

 

 

--------------------------------------------------------------------------------

 

Material Contract, Long Term Marketing Agreement or ABL Document in any material
respect, including any material breach or default, or any termination shall have
occurred, or any other event which would permit any party other than the
Borrower to cause a termination, or any agreement shall have ceased for any
reason to be in full force and effect prior to its stated or optional expiration
date;

 

k.The following shall be added as Schedule 1.01 to the Credit Agreement:

 

Schedule 1.01

ABL Documents

 

1.



Grain Handler Operating Agreement, dated December 1, 2013, between Borrower and
Green Plains Grain Company LLC, a Delaware limited liability company.

2.



Facility Lease Agreement (Grain Bins), dated December 1, 2013, between Borrower
and Green Plains Grain Company LLC, a Delaware limited liability company.

3.



Landlord Waiver and Consent Agreement, dated December 1, 2013, between Borrower
and BNP Paribas as administrative agent.

4.



Mortgagee Waiver and Consent, dated December 1, 2013, between AGSTAR FINANCIAL
SERVICES, PCA and BNP Paribas as administrative agent.

5.



Ethanol Marketing Agreement dated July 2, 2009, between Borrower and Green
Plains Trade Group LLC, a Delaware limited liability company, as amended by the
First Amendment to Ethanol Marketing Agreement, dated to be effective as if
December 1, 2013.  

6.



Ethanol Storage Lease dated December 1, 2013, between Borrower and Green Plains
Trade Group LLC, a Delaware limited liability company.

7.



Landlord Waiver and Consent Agreement, dated  December 1, 2013, between Borrower
and PNC BANK, NATIONAL ASSOCIATION, as the administrative agent

8.



Mortgagee Waiver and Consent, dated  December 1, 2013, between AGSTAR FINANCIAL
SERVICES, PCA and PNC BANK, NATIONAL ASSOCIATION, as the administrative agent

9.



Commodity Risk Management Services Agreement, dated  December 1, 2013, between
Borrower and Green Plains Commodity Management LLC, a Delaware limited liability
company

 

2.Effect on Credit Agreement.    Except as expressly amended by this Amendment,
all of the terms of the Credit Agreement shall be unaffected by this Amendment
and shall remain in full force and effect.  Nothing contained in this Amendment
shall be deemed to constitute a waiver of any rights of the Banks or to affect,
modify, or impair any of the rights of the Banks as provided in the Credit
Agreement.

 





4

 

 

--------------------------------------------------------------------------------

 

3.Conditions Precedent to Effectiveness of this Amendment.  The obligations of
the Banks hereunder are subject to the conditions precedent that Agent shall
have received the following, in form and substance satisfactory to Agent:

 

a.this Amendment duly executed by Borrower and Agent;

 

b.payment in cash of an amendment fee in the amount of $25,000.00; and

 

c.all other documents, instruments, or agreements required to be delivered to
Agent under the Credit Agreement and not previously delivered to Agent.  

 

4. Representations and Warranties of Borrower.  Borrower hereby agrees with,
reaffirm, and acknowledge as follows:

 

a.The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene:  (i) the certificates of formation or operating agreements
of Borrower; or (ii) any law or any contractual restriction binding on or
affecting Borrower; and does not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties;

 

b.This Amendment is, and each other Loan Document to which Borrower is a party
when delivered will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

 

c.All other representations, warranties and covenants contained in the Credit
Agreement and the other Loan Documents are true and correct and in full force
and effect.

 

5. Counterparts.  It is understood and agreed that this Amendment may be
executed in counterparts each of which shall, for all purposes, be deemed an
original and all of which, taken together, shall constitute one and the same
agreement even though all of the parties hereto may not have executed the same
counterpart of this Amendment.  Electronic delivery of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart to this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.

 

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]

 





5

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),  

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of December 1, 2013

 

BORROWER:

 

GREEN PLAINS ORD LLC,

a Delaware limited liability company

 

 

__/s/ Patrich Simpkins________________

By: G. Patrich Simpkins

Its: EVP, Finance and Treasurer

and

 

GREEN PLAINS HOLDINGS LLC,

a Delaware limited liability company

 

 

 

__/s/ Patrich Simpkins________________

By: G. Patrich Simpkins

Its: EVP, Finance and Treasurer

 





6

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of December 1, 2013

 

 

 

AGENT:

 

AGSTAR FINANCIAL SERVICES, PCA,

as Administrative Agent

 

 

__/s/ Ron Monson_________________

By: Ron Monson

Its: Vice President

 

 

 

 

 



7

 

 

--------------------------------------------------------------------------------